Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 40-54:  The prior art did not teach or suggest a fire protection system as claimed by the applicant, specifically a fire protection system wherein the plurality of fluid distribution devices define a device-to-device spacing of no less than eight feet and no more than twelve feet, each fluid distribution device of the plurality of fluid distribution devices having a K-factor in GPM/PSI1/2 greater than or equal to 14.0 and less than or equal to 33.6, each fluid distribution device of the plurality of distribution devices has a maximum coverage area of 100 square feet and a minimum coverage area of 64 square feet, and each fluid distribution device of the plurality of fluid distribution devices comprises: a frame body having an inlet for connection to a fluid supply and an outlet with an internal passageway extending between the inlet and the outlet; a seal assembly within the outlet and supported in place by a support structure; and a deflector coupled with the frame body and located above the stored commodity-2-4824-8204-3867.1Atty. Dkt. No. 118651-1131 (F-WR-00029-WO/US-CON2) and beneath the ceiling, displacement of the support structure permits fluid discharge from the fluid distribution device; and a network of pipes coupled with the plurality of distribution devices, the network of pipes defines a gridded network or a tree network, the network of pipes provides a minimum operating pressure of fluid to the plurality of fluid distribution devices, the network of pipes comprises a hydraulic design area including less than 12 hydraulically remote devices of the plurality of fluid distribution devices, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 55-61:  The prior art did not teach or suggest a method of providing a fire protection system as claimed by the applicant, specifically a method comprising the steps of mounting a plurality of fluid distribution devices to a network of pipes, wherein the plurality of fluid distribution devices 1/2 greater than or equal to 14.0 and less than or equal to 33.6, each fluid distribution device of the plurality of distribution devices has a maximum coverage of 100 square feet and a minimum coverage area of 64 square feet, each -5- 4824-8204-3867.1Atty. Dkt. No. I 1865 1-113 1 (F-WR-00029-WO/US-CON2) fluid distribution device of the plurality of fluid distribution devices comprises: a frame body having an inlet for connection to a fluid supply and an outlet with an internal passageway extending between the inlet and the outlet; a seal assembly within the outlet and supported in place by a support structure; and a deflector coupled with the frame body and located above the stored commodity and beneath the ceiling, displacement of the support structure permits fluid discharge from the fluid distribution device; and coupling the network of pipes with a fluid source to provide to the plurality of fluid distribution devices a minimum operating pressure of fluid, the network of pipes comprises a hydraulic design area including less than 12 hydraulically remote devices of the plurality of fluid distribution devices, together in combination with the other claimed method steps and features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752